Citation Nr: 0520892	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03 25-044	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1988 to 
January 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim for service connection for PTSD.  
She filed a timely appeal.  In April 2005, she testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

The veteran claims she was sexually assaulted by her platoon 
sergeant during service.  She says the incident occurred in 
the summer of 1989 while she was stationed in Germany.  A 
March 2001 letter from the Eugene Vet Center indicates she 
has been diagnosed with chronic PTSD with secondary anxiety 
and depression.  And her counseling social worker and 
psychologist have stated that her PTSD is directly related to 
that sexual assault in service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).



Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

When there is a current diagnosis of PTSD, as in this case, 
the sufficiency of the claimed in-service stressor is 
presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail...."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on an in-service personal assault:

[E]vidence from sources other than the veteran's 
service records may corroborate the veteran's 
account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  
records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type 
of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to:  a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  
VA will not deny a PTSD claim that is based on 
in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred.

Pursuant to the Veterans Claims Assistance Act (VCAA), the RO 
sent the veteran letters in March and November 2001 that 
provided her notice of the evidence needed to substantiate 
her claim.  The RO also noted that she could provide 
statements from individuals having knowledge of her 
condition.  But those letters did not provide her with a 
complete list of the alternative types of evidence that might 
corroborate her PTSD personal-assault stressor as outlined in 
38 C.F.R. § 3.304(f)(3).  And this is especially important 
here since her service personnel and other records do not 
mention this alleged assault.  So a remand is required to 
provide her this notice and to give her an opportunity 
to submit additional alternative-type evidence in response.

Furthermore, during her April 2005 travel Board hearing, the 
veteran testified that she reported the sexual assault to an 
Equal Employment Opportunity (EEO) counselor for her assigned 
unit in Butzbach, Germany.  In the VCAA letter sent in 
November 2001, the RO asked her to identify which post she 
saw the counselor.  Although she did not respond to the 
letter, she has since said that it was the counselor that was 
assigned to her unit.  This should be sufficient information 
for the RO to attempt to verify whether the EEO Commission 
has records that might corroborate this PTSD personal-assault 
stressor.  Bear in mind that, under the VCAA, VA has a duty 
to assist claimants in obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  And 
VA must make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  Id.  
VA will end it efforts to obtain records from a Federal 
department or agency only if VA concludes the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  Id.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

In other testimony during her April 2005 hearing, the veteran 
said she believes her platoon sergeant's surname was 
"Washington" - although she could not recall his full name.  
She also said that he was officially disciplined for 
committing other sexual assaults (although unfortunately not 
in her case).  So the RO should attempt to verify with the 
service department whether a sergeant of this name served 
with her during the relevant time period in question - the 
spring and summer of 1989.  If the RO is able to verify the 
name of this individual, it should then attempt to verify 
whether he received any formal disciplinary action for 
committing an assault, sexual or otherwise.  The results of 
this search must be documented in the record.

The veteran went on to state during her hearing that she 
discussed the assault with two female soldiers - Specialist 
Elizabeth Reece and Kathleen White, and with a 
Captain Schamberger.  So perhaps additional supporting 
statements can be obtained from these people, as well.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a letter notifying 
her of the type of alternative evidence 
from sources other than her service 
records that may corroborate her claim.  
Ensure this letter meets the notification 
requirements contained in 
38 C.F.R. § 3.304(f)(3).  



2.  Also contact the EEO office that was 
assigned to the veteran's unit in 
Butzbach, Germany, and obtain a copy of 
any relevant records pertaining to the 
veteran.  If authorization is needed to 
release such records, send the veteran a 
VA Form 21-4142 (Authorization and 
Consent to Release Information to VA) and 
ask that she complete and return it.

3.  As well, contact the veteran's 
service department and inquire whether 
the sergeant she named ("Washington") 
was assigned to her unit in the spring 
and/or summer of 1989 in Butzbach, 
Germany.  If the RO is able to verify 
this and obtain his full name, also 
determine whether he received any formal 
disciplinary action for committing an 
assault - sexual or otherwise.  Document 
the results of all attempts to verify 
this information.

4.  Review the claims file.  If any 
development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If is not granted to her 
satisfaction, prepare an SSOC and send it 
to her and her representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

